Whitfield, J.,
delivered the opinion of the court.
All parties to this record claim from the same common source—Robert Shotwell. And the appellants hold derivatively from Bourbon Shotwell, senior, the son of Robert and the half-brother of Reuben Shotwell. There are no creditors’ rights of any sort here involved. The contest is sharply between Reuben Shotwell and those claiming under him, and Bourbon Shotwell, senior, and those claiming under him, as to the effect, upon the property involved, of the provisions for Reuben’s benefit in the will of Robert Shotwell. That will was made in July, 1866, and duly probated and recorded, and all the parties to this litigation are charged with a knowledge, by that record, of its contents, and are to be dealt with as knowing said contents. By that will, Bourbon Shotwell, senior, and A. L. Shotwell were invested, as trustees, with the legal title to a one-fourth undivided interest in this property, charged *936with the duty of' furnishing Reuben and his family, should he have any, a support. ‘ ‘ For no other purpose whatever ’ ’ were they to use the income of that fourth. Reuben was not then known to be alive. He had been, and up to about March 10, 1891, continued to be a common drunkard, “unfit for the care of property.” By reason of this character, his father was unwilling to invest him at all with the legal title to any part of the estate, and provided that, if he never for five continuous years £ £ became a temperate and prudent man, thus showing himself to be trustworthy,” at his death this one-fourth interest should “descend to and be inherited by his children equally;” but, if he should so reform, then and thereupon, “he should have his property delivered to him unconditionally, to hold in his own proper right.”
The trustees, Bourbon Shotwell, senior, and A. L. Shotwell, accepted this trust and entered upon the discharge of its duties. It does not appear, however, that they managed Reuben’s one-fourth interest for him, or supported him or his family from the income of that one-fourth interest, as was by the will required, during the time in which Reuben remained a drunkard and £ £ unfit for the care of property. ’ ’
About May, 1878, Bourbon, senior, got Reuben to sign an agreement, to the effect that “ when Reuben Shotwell’s part of the property should be set aside to him in his own right by the proper authorities, so that the said property should vest in him absolutely,” said Bourbon Shotwell, senior, should convey to Reuben his three-fourths interest in about two hundred acres of land, in consideration that Reuben should convey to him his one-fourth interest in all the property devised by Robert Shotwell to the said Reuben and Bourbon. And Bourbon Shotwell executed shortly after that date such a deed, but Reuben refused to execute any deed, and informed Bourbon he stood upon his rights, under his father’s will, by letter. Reuben remained in possession of the two hundred acres, and made therefrom his own support, and in this bill brings the *937two hundred into hotchpot and prays partition of them with the other lands. Subsequently Bourbon Shotwell, senior, got his co-trustee, A. L. Shotwell, to join him in executing a deed to Walter G. Shotwell, his son, to the property here involved, except the said two hundred acres, which deed Walter never recorded. Subsequently, on said Bourbon Shotwell’s death, all this property was partitioned between the heirs of said Bourbon Shotwell as if it had descended to them, utterly ignoring the deed to Walter. Subsequently Walter, on his death, devised his part of this property, received under this partition, to his sister, Mrs. Ellen Green, charged with certain legacies and annuities. A contest of this will was had and compromised, what part Reuben had, by his advice, in contributing to the compromise, being differently stated by different witnesses, but this all occurring before Reuben’s reformation. About March 10, 1896, Reuben completed his five years’ period of probation, having for five years prior thereto remained ‘ ‘ uniformly a prudent and temperate man, and thus shown himself to be trustworthy.” The bill in this case was filed in May, 1896, by Reuben and his wife, to whom he had conveyed one-half his interest, seeking partition, etc., of all the lands named. We do not propose to fill in this skeleton outline of the case with a detailed statement of the multitudinous facts set out in this record.' Suffice it to say we have gone over them all most carefully and thoroughly, aided by the very able and helpful briefs of the counsel on both sides. We shall state the defenses and announce the conclusions at which we have arrived, referring to the briefs of counsel for the authorities supporting our views. The defenses relied on may be grouped under four heads:
1. That the appellees are barred by the statutes of limitations, or some of them, pleaded.
2. That Reuben Shotwell executed, in pursuance of the agreement of 1878, a quit-claim deed to Bourbon Shotwell, senior, the effect of which was to convey the interest he then had, if *938any, and by estoppel, by force of the statute, any adverse interest he might thereafter acquire.
3. That, if he made no such quit-claim deed, he, at least, executed the agreement of 1878, and stood on it, and he can be held by Bourbon Shotwell, senior, and those claiming under him to a specific performance of that agreement, and made now to convey as per its terms.
4. That, if all else fails, then the appellees are, by the conduct of Reuben, estopped to have the relief sought, or any relief.
The clear, dominant, controlling purpose of Robert Shotwell was- that, until Reuben should have reformed, no estate to the one-fourth interest should vest in him; that, if he never did, that estate in fee should go to his children, and that the trustees should devote the income from the whole of that fourth to the support of him and his family, themselves actively managing that interest, caring for and preserving it, and paying over such income as stated, and that, should the trustees, under the power of disposition in the management of Reuben’s share confided to them by the will, dispose of it, such disposition should be made with eye single to ‘ ‘ the interest of Reuben or his chil■dren, should he have any.;” and, finally, that should he reform, then, but not until then, should his said interest vest in him in fee. And notice of all this the record of the will imparted to the world. Let us now test the defenses in the light of this purpose:
1. As to the defense of the statutes of limitations it is obvious that Reuben had no right of action prior to March 10, 1896. He was precisely in the attitude of a contingent remainderman as against a life tenant. His interest was wholly expectant, dependent upon whether or not the very uncertain condition of the interests vesting should ever be complied with. Till the conditions were by him fulfilled he had nothing to sue for. This defense is wholly untenable.
2. So far as the execution and effect of a quit-claim deed in *939pursuance of the alleged agreement of 1878 is concerned, it is sufficient to say the proof shows that no such deed was ever executed.
3. As to the position that Reuben Shotwell can now be compelled to specifically perform that agreement, it is a perfect answer that it was a clear breach of trust on the part of the trustee, Bourbon Shotwell, senior, to make such an agreement, or to execute the deed which he did to Reuben Shotwell," attempting, in direct violation of the testator’s purpose, to vest Reuben before his reformation with the fee to any part of this estate. As is well said by one of the learned counsel for the appellee: “It must be borne in mind that Bourbon, the trustee, owed a duty to his creator, the devisor in the will, as well as to Reuben the cestui trust, and that duty was to protect the corpus of the estate from being squandered by Reuben. And when in his answer he sets up" a conveyance in fee simple to Reuben of any part of this trust estate, he then and there declares his own breach of trust. It was incompetent for him to take from Reuben or convey to Reuben any part of this trust estate by partition, exchange, or otherwise. ” ■ It is not for him to say now that Reuben was sui juris, having accepted a trust for him bottomed on the absence of ‘ ‘ fitness to care for property,” and declaring the testator’s purpose and his duty to see that he got nothing but support out of the income till reformation, and if he did not reform, that then his children were to take the fourth interest in fee. The agreement was wholly inequitable. It cannot stand the scrutiny of a court of conscience. He was tó accept Bourbon’s interest in two hundred acres for his interest in eight thousand acres. Courts of conscience do not lend their aid to the specific enforcement of alleged contracts violating solemn trusts.
4. We think, on a full and careful review of all the evidence adduced in support of the alleged estoppel, that the testimony falls far short of sustaining the defense in favor of any of the appellants. The deed to Walter Shotwell from Bourbon Shot-*940well, senior, .and A. L. Shotwell, was indisputably made, as shown by Bourbon Shotwell’s own letters, for the double purpose of defeating creditors and of divesting the title of Reuben’s children, in the very face of the duties imposed by the trust. We do not care to quote these extraordinary letters. The double purpose is shown beyond all doubt by the letters. The heirs of Bourbon Shotwell, senior, themselves repudiated 'it, and took as such heirs ignoring it and so partitioned the estate. And what was in contest in the attack on Walter Gr. Shotwell’s will was the said share Walter got by said partition as his father’s heir—nothing being claimed by him under the deed aforesaid from his father to him. And whatever advice Reuben gave in the will contest was before he had complied with the conditions of his father’s will, and before, consequently, he had any vested interest in the said one-fourth of that, the estate devised by his father; and that interest of Walter’s so involved in the said contest of his will was not identical at all with the interest Reuben is here asserting. Whether the parties to that contest actually knew, or not, they were charged by the record of the will with knowledge of the contents, aside from the testimony that they did actually know. It seems clear from the testimony—which is competent—that nothing was done by Reuben, on the facts in this case, in view of the peculiar nature of his contingent estate, which estops him to assert his now vested right. Whether these appellants knew actually the contents of this will, recorded in the chancery clerk’s office in this city, and chose to take the risk of Reuben’s never reforming, or not, they must be held bound by the record of the will to a knowledge of its contents. The exercise of the slightest degree of ordinary care and diligence would have disclosed the whole situation, and they were bound to the use of ordinary diligence in ascertaining the facts which the record of the will, recorded in the chancery clerk’s office in this city, disclosed. And this it was their folly not to have done, if it be conceded that they did not actually know the fact *941of the existence of some will of Robert Shotwell and its contents.
We think Stacey should have been made a party. It does not appear that he ever reconveyed to Reuben Shotwell. And Bourbon Shotwell should be made a party. In order that the final decree fixing the rights of the parties may properly ascertain and define the shares in the land, or its proceeds if sold for division, they should be before the court. And, for this error, we feel bound to reverse the decree, that this error may be corrected. We approve the action of the chancellor as to the rents and taxes and improvements. Well settled principles sustain his action. We confess our inability to understand the action of the chancellor in setting apart a definite share in the lands to the appellant, Millsaps. The decree adjudges him entitled to a named proportion in all the lands involved, being, apparently, the whole interest of Bourbon Shotwell, junior, in his father’s estate. Now, what Bourbon Shotwell, junior, gave Millsaps was a trust deed on the precise land that was set apart to him under the partition deed executed between the heirs of Bourbon Shotwell, senior. Those lands are specifically described, and were bought in by Millsaps and a deed made to him therefor by the commissioner. How, because Millsaps got a deed to these identical lands, the chancellor could set apart to him, not these lands, but Bourbon Shotwell’s interest in the lands lands theretofore attempted to be conveyed to Walter Gr. Shot-well, and also in the two hundred acres Reuben brings into hotchpot, ym do not understand. We call attention to this fact, that, as in Stacey’s case, the court may so proceed as to fix accurately the title and the rights of the parties. The whole allotment should be recast in the light of this opinion. We think appellants should pay all costs, since they do not in their answers show Stacey owned an interest.

Reversed and remanded.